Citation Nr: 1420996	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-31 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962, and from September 1966 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a
July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for hypertension, as he believes that this disability is caused by or otherwise related to his service-connected diabetes mellitus.  In various written statements, and during the Veteran's April 2013 Board hearing, the Veteran reported that his diabetes mellitus was diagnosed prior to his hypertension.

The Veteran was afforded a VA examination in June 2009.  That examiner noted that the Veteran was diagnosed with hypertension in 2003, and with diabetes mellitus in 2007.   That examiner determined that the Veteran's hypertension was not a complication of diabetes mellitus because it was a pre-existing condition.  

Following the examination, the Veteran submitted a statement from Dr. C. who noted that the Veteran first presented with elevated blood sugar in 2004 and attached related findings, and suggested that the Veteran therefore had diabetes-related problems prior to 2007.  He also noted that the Veteran was not diagnosed with hypertension until January 2007.  

The Veteran testified during the Board hearing in April 2013 that he was diagnosed with diabetes in 2004, with his treating physician relating to him that he needed to work on his diet and exercise.  He also reported that hypertension was not noted until 2006, with treatment with medication beginning in 2007.

Given that the Veteran has presented information suggesting his hypertension did not pre-exist his diabetes mellitus, the Board finds that rationale provided by the June 2009 examiner is inadequate.  Therefore, the Board must remand the matter of service connection for hypertension for addendum opinion addressing the relationship, if any, between the claimed hypertension and the Veteran's service-connected diabetes mellitus.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a VCAA letter notifying him and his representative of the evidence necessary to substantiate the claim for secondary service connection for hypertension. The letter should also request that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for hypertension as secondary to service-connected diabetes mellitus, to specifically  include records from Dr. C.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  Then, return the Veteran's claims file to the examiner who provided the June 2009 opinion, or if he is unavailable, refer the file to an appropriate medical professional.  The entire claims file must be made available to the designated examiner.  If an examination is necessary, one should be provided.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is proximately due to, caused by, or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected diabetes mellitus.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

In providing the requested opinion, the examiner is asked to specifically consider and address the February 2010 statement and treatment records from Dr. C., as well as the Veteran's statement with regard to the onset of his diabetes mellitus in 2004 and hypertension in 2007.  

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



